Case 2:19-cv-00893-LDH-CLP Document 32-2 Filed 12/05/19 Page 1 of 5 PageID #: 407




                    EXHIBIT 
Case 2:19-cv-00893-LDH-CLP Document 32-2 Filed 12/05/19 Page 2 of 5 PageID #: 408
                                                                            1


1    UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
2
     ------------------------------x
3                                              19-CV-893(LDH)
     HALL, et al.,
4                                              United States Courthouse
                 Plaintiff,                    Brooklyn, New York
5
                 - versus -                    September 12, 2019
6                                              10:00 a.m.
     NASSAU COUNTY, et al.,
7
                 Defendants.
8
     ------------------------------x
9
            TRANSCRIPT OF CIVIL CAUSE FOR PREMOTION CONFERENCE
10               BEFORE THE HONORABLE LASHANN DEARCY HALL
                       UNITED STATES DISTRICT JUDGE
11

12   APPEARANCES

13   Attorney for Plaintiff:       KIRBY McINERNEY LLP
                                   250 Park Avenue
14                                 New York, New York 10177
                                   BY: ANDREW MCNEELA, ESQ.
15                                      DAVID BISHOP, ESQ.
                                        SETH SHAPIRO, ESQ.
16

17   Attorney for Defendant:       WOLF HALDENSTEIN ADLER
                                   FREEMAN & HERZ LLP
18                                 270 Madison Avenue
                                   New York, New York 10016
19                                 BY: REGINA M. CALCATERRA, ESQ.
                                        DANIEL TEPPER, ESQ.
20                                      VERONICA BOSCO, ESQ.

21
     Court Reporter:               RIVKA TEICH CSR, RPR, RMR, FCRR
22                                 Phone: 718-613-2268
                                   Email: RivkaTeich@gmail.com
23
     Proceedings recorded by mechanical stenography.           Transcript
24   produced by computer-aided transcription.

25

                        Rivka Teich CSR, RPR, RMR, FCRR
                            Official Court Reporter
Case 2:19-cv-00893-LDH-CLP Document 32-2 Filed 12/05/19 Page 3 of 5 PageID #: 409
                                                                            5
                             PREMOTION CONFERENCE

1                THE COURT:    Intent is not the question, it's impact.

2    Because I could care less, personally, whether or not the

3    intent was to discriminate against all of these poor brown and

4    black people.     My question is, is the tax scheme from 2010 to

5    2017 reminiscent of the one that has a discriminatory impact

6    of these poor folks of color.

7                MS. CALCATERRA:     It is reminiscent of that.

8    However, what the plaintiffs are alleging is that because

9    people -- two classifications that they use.           They use a white

10   census track and the non-white census track.           According to the

11   census, the definition of a white census track is when more

12   than 50 percent of the home owners or residences there are

13   white.    And they use the term minority census track for the

14   census track where over 50 percent of the residents there are

15   minorities as well.

16               But what we have in Nassau County is many people who

17   don't file for tax assessments.        It's not just those in

18   minority census tracks.       We have plenty of folks who don't

19   file minority census track.        We have white homeowners living

20   in a white census track as well that don't file.

21               The disparity between those who are able to get

22   refunds is basically based upon who is filing and who is not

23   filing.

24               What we're doing is the defendants are actually

25   seeking to file a motion to dismiss that is based upon two

                        Rivka Teich CSR, RPR, RMR, FCRR
                            Official Court Reporter
Case 2:19-cv-00893-LDH-CLP Document 32-2 Filed 12/05/19 Page 4 of 5 PageID #: 410
                                                                          19
                             PREMOTION CONFERENCE

1    went and get money back.       That the county is actually

2    responsible for the entire amount of that refund.

3                It's not as if they have $1.7 billion sitting around

4    that the plaintiffs believe that the district

5    disproportionately applied, because they asked for $1.7

6    billion in damages      That money that they are saying that could

7    be transferred over to the plaintiffs to pay for the recover

8    in this, is actually going to have a significant impact upon

9    the cash flow of Nassau County.

10               THE COURT:    Any time a county has to pay damages,

11   it's going to have an impact.        I guess I'm not following your

12   argument as to why it is that it makes the plaintiffs'

13   argument with respect to the relief sought in this case and

14   its implication with respect to a taxation scheme.            Yes, there

15   will be a consequence.       Any time a county has to come up with

16   money from its budget to pay damages in any case, it has an

17   impact on its budget.      That's effectively what you told me, it

18   will impact the budget.

19               MS. CALCATERRA:     Yes, but it goes back to what Hibbs

20   stated, that the TIA requires that federal courts don't have

21   jurisdiction.     If there are going to be changes in a

22   Government-issued tax assessment, which is what this is here,

23   and that those cases should be heard in state court.            And that

24   particular Hibbs case that --

25               THE COURT:    I have to stop you.      I want to make sure

                        Rivka Teich CSR, RPR, RMR, FCRR
                            Official Court Reporter
Case 2:19-cv-00893-LDH-CLP Document 32-2 Filed 12/05/19 Page 5 of 5 PageID #: 411
                                                                          32
                             PREMOTION CONFERENCE

1                MR. McNEELA:     That is Thanksgiving.

2                THE COURT:    Go to the following week.

3                COURTROOM DEPUTY:      December.

4                THE COURT:    An extra week from whatever that

5    Thursday is.

6                COURTROOM DEPUTY:      December 5.

7                THE COURT:    That makes more sense.       Those are reply

8    dates.    Fifteen pages on a reply.

9                Can I just tell you some pet peeves of mine.          Don't

10   cite cases without a parenthetical.         If I don't have an idea

11   why you cite a case, it will irritate me.          I guess that's it.

12               You guys know what I care about.        I think some of

13   the other issues that were raised are less problematic for me.

14   I'm going to be honest, I didn't think that your standing

15   argument was persuasive.       Again, I'm here for it, I'll read

16   it.   The comity issue and the subject matter jurisdiction

17   issue.    There was another though, am I missing one?

18               MR. McNEELA:     And standing.

19               THE COURT:    That was it.     Please don't spend forever

20   on standing.

21               MS. CALCATERRA:     We did reserve an opportunity to

22   respond to the factual allegations as well.

23               THE COURT:    Responding to the factual allegations

24   for the purposes of -- I'm going to accept them as true.

25   Except for the subject matter jurisdiction issue, on that I

                        Rivka Teich CSR, RPR, RMR, FCRR
                            Official Court Reporter
